DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
All outstanding objections and rejections made in the previous Office Action, and not repeated below, are hereby withdrawn. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 13 May 2022 has been entered.
 	Claims 1, 5-13, and 16-21 as amended are pending.

Claim Rejections - 35 USC § 112
Claims 11-13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites that the compound “Further comprises a curable compound having an oxetane group.” It is unclear whether a second compound is required to meet this claim, as claim 1 already recites that the curable compound may be oxetane functional.
Claim 13 recites the limitation "the monofunctional curable compound" in line 4.  There is insufficient antecedent basis for this limitation in the claim, as neither claims 1 or 11 recite this limitation.

Claim Rejections - 35 USC § 103
Claim(s) 1, 5, 6, 8, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0224496 (“Palmateer”) as evidenced by US 2005/0132930 (“Schlegel”).
	As to claims 1, 5, and 16, Palmateer teaches a coating, thus encapsulating, composition comprising an epoxy compound, which is a curable compound (see Fig.1, teaching curing coating). Palmateer teaches the use of epoxy as a compound that forms copolymer networks, thus a curable compound (para. 0008). As examples, Palmateer uses alkoxylated bisphenol A epoxy resins (see, e.g., para. 0093), which have a cyclic structure and having two curable functional groups that are epoxide groups, and which has a ring having 6 constituent atoms as required by claim 5. Palmateer teaches the use of non-silicone surfactants having polar functional groups (paras. 0048-0072, teaching numerous non-silicone hydroxyl functional surfactants). Specifically, Palmateer teaches compositions having FC-4430 and the curable compound (para. 0095), where FC-4430 is a fluorosurfactant (as required by claim 16), a fluoroaliphatic polymeric ester as evidenced by Schlegel, para. 0033, thus being a non-silicone surfactant having a polar group as required by claims 1 and 16.
	Palmateer teaches the compositions according to the invention have a surface energy between 17-30 mN/m, which substantially overlaps the recited range. 
	As such, it would be an obvious modification of the composition of Palmateer to use the recited surfactants and curable compound, to arrive at compositions having a low surface energy, including within the recited range, as Palmateer teaches such low surface energy is desired.
	As to claims 6 and 8, Palmateer teach the use of propoxy ethanol (para. 0095), which has a hydroxyl group, which is one of the curable functional groups listed in claim 1. As such, propoxyethanol is considered to be a monofunctional curable compound required by claim 6, and a linear or branched aliphatic curable compound required by claim 8.	
	As to claim 17, Palmateer, para. 0095, teaches the use of 0.75 g of the fluorosurfactant in what is calculated to be approximately 314 g of curable compounds, or 0.23 parts per 100 parts of curable compound, which is within the recited range.

Claim(s) 1, 5, 8-11, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0259565 (“Veya”).
	As to claim 1, 5, and 16, Veya teaches a coating, thus encapsulating composition, comprising compounds having epoxy and oxetane groups, which are curable functional groups as recited, and thus the compounds are curable. As an example, Table 1, discloses compositions E1 and E2 containing 3,4-epoxycyclohexane)methyl-3,4-epoxycyclohexylcarboxylate, which has a cyclic structure of 6 atoms as required by claims 1 and 5, and two epoxide groups as required by claim 1. Veya teaches a fluorocompound that has hydroxyl thus polar groups, and is not silicone based (examples E1 and E2, table 1). While Veya does not describe this compound as a fluorinated surfactant, it is clear that the material is surface active, increasing soil release (para. 0023), and is thus a fluorosurfactant as required by claims 1 and 16. While not exemplified, Veya teaches that the surface energy of the composition should be 10 to 25 mN/m (para. 0069), which substantially overlaps the recited range. 
	As such, given that Veya teaches such curable compositions, it would be an obvious modification to obtain coatings having the recited surface energy, given that Veya teaches such surface energy is desirable.
	As to claims 8, 9, and 11, Veya teaches, in compositions E1 and E2 the use of trimethylolpropane oxetane, which is a branched aliphatic compound having an oxetane and hydroxyl group, thus two or more curable functional groups as required by claims 8 and 9, and a compound having an oxetane groups required by claim 11.
	As to claim 10, Veya teaches the use of 15 parts of trimethylolpropane oxetane to 67.7 parts of the cyclic epoxy compound, or 22 parts per 100 parts of the curable compound having a cyclic structure.
	As to claim 17, Veya, examples E1 and E2, teach the use of 2.5 parts of the surfactant to approximately 75 to 83 parts of curable compounds, or approximately 3 to 3.3 parts per 100 parts of curable compounds, which is within the recited range.
	As to claim 18, Veya, examples E1 and E2, teaches the use of photoinitiators.

Claim(s) 1, 5-8, 10-13, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2005-008760 A (“Takabayashi”) as evidenced by US 2003/0059618 (“Takai”).
As to claims 1, 5, 16, and 17, Takabayashi teaches a curable composition containing oxetane compounds and epoxy compounds. 
Takabayashi, in the examples of Table 2, teaches epoxy E-2 that is Celloxide 2021P, which is an alicyclic epoxy (para. 0111) which has two epoxy groups, as evidenced by Takai, para. 0231 (stating that Celloxide 2021P has structure 3,4-epoxycyclohexyl-3,4-epoxycyclohexane carboxylate). 
Takabayashi teaches the use of surfactants, including fluorinated surfactants (para. 0061, table 2, components F-1, as seen at para. 0111). Takabayashi teaches component F-1 is an acrylic oligomer having perfluoroalkyl group, where acrylic groups are carboxylates. As such, it would be expected that the acrylic oligomer would have an acrylic group (a carboxylate) at an end of the oligomer, and thus would be a fluorinated compound having a polar functional group at a compound structural end as required by claims 1 and 16. Furthermore, it is calculated that the surfactant is present in an amount of 0.02 parts per 80 parts of curable compounds, or approximately 0.025 parts per 100 parts of curable compound as required by claims 1 and 17. Given the use of the same types of curable compound and fluorinated surfactant and amount thereof, it is reasonable to presume that the composition can be cured to a surface having the same surface energy as recited.
Takabayashi does not teach that the ink is an encapsulating composition. However, this is interpreted as an intended use. Case law holds that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963). In this case, Takabayashi suggests the same composition, which is presumed capable of the intended use.
As to claim 6, Table 5, example K, teaches a similar composition having oxetane O-2, which is OXT-211, which is 3-ethyl-3-phenoxymethyloxetane (para. 0111), a compound having one curable oxetane group.
As to claim 7, Table 5, Example K, teaches that monofunctional oxetane O-2 is present in 10 parts to 20 parts of oxetane O-3, which is shown as formula 3, para. 0110, as a compound having a cyclic structure and two oxetane groups.
As to claim 8, Takabayashi teaches E-4, an epoxidized linseed oil, an epoxidized fatty acid, which is a linear aliphatic compound (para. 0111).
As to claim 10, Takabayashi, table 2, teaches examples having 10 parts of E-4, Vikoflex 9040, a fatty acid epoxy, thus aliphatic epoxy, to 35 parts of E-2 alicyclic epoxy, or 29 parts of aliphatic epoxy relative to 100 parts of alicyclic epoxy, which is within the recited range.
As to claims 11-13, Table 2, example K, uses equal parts of oxetane compound O-1, which is OXT-221, di[1-ethyl-(3-oxetanyl)]methyl ether (para. 0111), an oxetane compound having two oxetane groups as required by claim 12. This composition further is calculated to have 100 parts of the oxetane compound to 100 parts of the curable compound having a cyclic structure and monofunctional curable compound.
As to claim 18, Takabayashi teaches the composition further includes photoacid generator P-1 as an initiator (Table 2, para. 0111). 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over JP 2005-008760 A (“Takabayashi”) as evidenced by US 2003/0059618 (“Takai”) as applied to claim 8, further as evidenced by JP 2005-206653 A (“Makado”).
As to claim 8,Takabayashi, table 2, teaches examples having E-4, Vikoflex 9040, a fatty acid epoxy. Takabayashi does not state whether the fatty acid epoxy compound is linear or branched and has at least two functionalities; however, Vikoflex 9040 (compound E-4) is known to be a linear compound with three epoxy groups (as evidenced by JP 2005-206653 A, para. 0042).

Claims 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2005-008760 A (“Takabayashi”) as evidenced by US 2003/0059618 (“Takai”) as applied to claim 1, further in view of JP 2014-225380 A (“Sekisui”).
The discussion of Takabayashi with respect to claim 1 is incorporated by reference. 
Takabayashi teaches a low viscosity inkjettable composition (para. 0017, but does not teach the recited encapsulated product. Sekisui teaches inkjettable compositions of an organic electroluminescent display element (abstract). Sekisui teaches the composition includes cationically curable cyclic ethers, including epoxy and oxetane (para. 0013). Sekisui teaches applying by inkjet layer to cover an entire base material having laminate having organic light emitting material layer, thus an organic electronic element on a substrate (para. 0063), and may be applied to the entire surface (par. 0062), thus an organic layer of the resin composition sealing the surface of the organic electronic element, as required by claims 19 and 20. Furthermore, Sekisui teaches application of the organic layer by inkjet printing (par. 0070), as required by claim 21. As such, it would be obvious to apply the composition of Takabayashi to form the encapsulated organic electronic element as required by claim 19, by the method of claims 20 and 21, as Sekisui teaches the same is a suitable use for cationically curable compositions.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 5-13, and 16-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KREGG T BROOKS whose telephone number is (313)446-4888. The examiner can normally be reached Monday to Friday 9 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KREGG T BROOKS/Primary Examiner, Art Unit 1764